Claims 14-34, are pending in this application.
Claims 1-13, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-34, are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the claimed compounds. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope therewith. 
“’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentation for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered [in making an enablement rejection] have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes many compounds. The compounds embraced by the claims are numerous and are in the hundreds. The nature of the invention is using the compounds as pharmaceuticals. There is no known prior art that broadly teaches the instant inventions.  
Generally, in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting any changes in chemical structure on its face.   The level of ordinary skill in the art of In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
Solvate is a co-crystal of a crystal and a solvent. The number of moles of the solvent or water may vary. When the solvent is water, the co-crystal is a hydrate.  The structure of a crystal is determined by the process of making it.  The specification fails to disclose how the crystals are made and the number of moles of the solvent in each solvate and hydrate.  There is no incorporation by reference of publications where the procedures could be found.  There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).  By deleting solvate and hydrate in every occurrence the rejection would be overcome.
The term preventing, claim 33, implies the diseases have not occurred.  The specification fails to set forth how “normal” people who are predisposed to each disease mediated by Bcr-Abl, would be identified and the treatment regimen that would prevent the occurrence of each disease. 
Claim 34, is drawn to treating all invasive cancers and all CNS diseases. The listed cancers embraced all the five categories of cancers. However, there is no evidence in the specification that the instant compounds would treat all the five categories of cancers namely: carcinoma, sarcoma myeloma, leukemia, lymphoma and mixed types or all the CNS diseases, known today and those that may be discovered in the future.  In the assays performed (pp. 47-48) no cancer cell line, or CNS-diseased cell line was tested.  A process of treating cancer must stop the proliferation of cancer cells in a specific type and it is not known in the art that a specific compound would treat all CNS diseases.  The table at page 48, shows results in alphabets instead of numerals. Therefore, it is not possible for one of ordinary skill to review the results 
According to Matthews et al., Cancer Res. (2007), Vol. 67(6), pages 2430-2438 (www.aacrjournals.org), not only is cancer in human requires chronic exposure to a combination of cancer or tumor promoters, activating protein and nuclear factor activation are required during promotion and progression of cancers. For example, cervical cancer may be initiated by exposure to HPV (e.g. HPV16) it requires many years of promotion such as exposure to estrogen as well as exposure to HPV16-E7 oncoprotein. See Matthews et al., Ibid. However, the authors state that skin carcinogenesis is unique for not requiring nuclear activation.  
The “fact that [the] art of cancer chemotherapy is highly unpredictable places on drug patent applicants to provide basis for believing speculative statements placed in the specification as positive assertion are true, and failing such, ignorance of PTO in not being able to provide scientific reason why assertion is not sound is not justification for permitting assertion to be made, where those of ordinary skill in the art would not accept assertions as believable without some data or other evidence to support it.”   In re Hozumi, 226 USPQ 353, (ComrPats, 1985). “Proof of utility is sufficient if it is convincing to one [of] ordinary skill in the art, amount of evidence required depends on facts of each individual case, character and amount of evidence needed may vary, depending on whether alleged utility appears to accord with or to contravene scientific principles and beliefs.”  In re Jolles, 206 USPQ 885 (CCPA, 1980).  
 Even though “the state of cancer treatment has advanced remarkably, decisional law would seem to indicate that the [instantly claimed] utility is sufficiently unusual to justify an examiner’s requiring substantial evidence, which may be in the form of animal tests.” Ex parte Krepelka, et al., 231 USPQ 746 (BdPatApp&Int, 1986). 
The claims are broader in scope than the specification enabling disclosure.   It is well established that “the scope of enablement varies inversely with the degree of unpredictability of In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
  Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  
There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  Known results are limited to specific examples, which are not commensurate in scope with the claims.  There is no evidence in the specification that established correlation between the disclosure and the scope of the claims.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  By deleting the claim the rejection would be overcome.
 Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states as follows: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
For the reasons set forth above the scope of the claims is beyond the specification enabling disclosure.  By deleting the claims the rejection would be overcome.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15-22, 33-34, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Rn is not defined in claim 14. Also, in claim 14, there is only one C-atom with attached two Rs in the “Het” ring. See the definition of X9. Therefore, it is not possible to have “two R  . . . on adjacent atoms” (claim 14, page 3, line 10).  The two Rs can only form a spiro Het. The Het ring is only a 5-atm ring and the search of the claims is limited to Het as 5-atom ring. Applicant must delete “two R  . . . on adjacent atoms” from claim 14.  This is also true for “three or more R” in claim 17, line 3.  4-atom, 6-atom and non-spiro bicyclic Hets in claims 17-18, must be deleted.  Also, claims 19-22, must be deleted.  Other appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-34, are rejected under 35 U.S.C. 103(a) as being unpatentable over Furet et al., US 2015/0126485 A1, in view of King, Med. Chem. Principle and Practice (1994) pp. 206-208.
Applicant claims compounds of formula I, compositions and method for treating Bcr-Abl mediated diseases, cancers, CNS and viral infections. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Furet et al., claimed the compounds in claims 4-8, 10, 13, 17, compositions and methods for treating Bcr-Abl mediated diseases, cancers, CNS and viral infections in claims 26, 28, 30. See the entire document, particularly the abstract, [0095] to [0102] and [0107].  The compounds include stereoisomers and racemate.
 Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior art is that applicant claims S, instead of N at position X1 (isosteres equivalents).  In other compounds applicant further replaced C with N in the ring (isosteres equivalents).   
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).
In the instant, the motivation is from well-known knowledge of isosteres equivalents and the problem applicant wanted to solve: avoid the prior art.
It is well-known in the art that replacement of isosteres equivalents in a compound is expected to produce compounds having similar chemical properties, King, Med. Chem., Principle and Practice (1994), pp. 206-208, table 1, ring equivalents.  See also, Ex parte Engelhardt, 208 USPQ 343 (Bd. Pat. App. & Int., 1980); In re Merck, 231 USPQ 375 (Fed. Cir. 1986).  Also, in the instant invention C, S and N are inherently equivalents because, they are claimed as such at position X9. 
Under the US patent practice the disclosed and/or claimed examples by the prior art are deemed the prior art’s preferred embodiments.  One of ordinary skill would have been motivated to select, for modification, from the preferred embodiments.  The selection is an obvious modification available for the preference of an artisan.  There is reasonable expectation of success because replacement of isosteres equivalents is expected to produce compounds with similar activities and applicant use the compounds as taught by the prior art. 
“’Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound in a particular way to achieve the claimed compound. See Chem. Indus. v. KSR, . .  . the requisite motivation can come from any number of sources and need not necessarily be explicit in the art. See Aventis Pharma Deutschland GmbH v. Lupin, Ltd., 499 F.3d 1293, 1301 (Fed. Cir. 2007). Rather "it is sufficient to show that the claimed and prior art compounds possess a `sufficiently close relationship . . . to create an expectation,' in light of the totality of the prior art, that the new compound will have `similar properties' to the old." Id. (quoting Dillon, 919 F.2d at 692)’”, 16 USPQ2d, 1897 (Fed Cir, 1990). Eisai, 87 USPQ2d, 1452, 1455 (Fed Cir, 2008).
Applicant who claims a compound, which is structurally similar to a prior art’s compound must rebut the presumed expectation that structurally similar compounds have similar properties. In re Wilder, 195 USPQ 426 (CCPA, 1977).  The instant and prior art’s compounds have the same utilities.
According to Eisai, 87 USPQ2d, 1452, 1455 (Fed Cir, 2008), any known compound can be a lead compound. The lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. See the MPEP § 2143.
One of ordinary skill in the art would have been motivated to replace isosteres equivalents in the prior art’s compounds at the time the invention was made with reasonable expectation of success, given well-known knowledge that doing so would produce compounds with similar chemical properties.  The motivation is to avoid the prior art.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 14-34, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, of U.S. Patent No. 10,875,853. Although the claims at issue are not identical, they are not patentably distinct from each other because, the compounds and .
The subject matter of claims 33-34, in the instant is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The inventions in the US ‘853, are drawn to compounds. The instant methods of use of the compounds are disclosed in the specification of US ‘853, at col. 3, line 43 to col. 4, line 8.  
The invention in the specification of an earlier patent is subject to nonstatutory double patenting in a later filed application. Sun Pharm. Industry Ltd. v. Eli Lilly & Co., 95 USPQ2d 1797 (Fed. Cir. 2010). Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the applications which matured into the patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.   
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shiao, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
July 29, 2021